Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment (hereinafter “Am.”) filed on January 21, 2022 has been entered.
Drawings
1.	The drawings were received on January 21, 2022.  These drawings are not accepted because the drawings fail to comply with 37 CFR 1.84 as required by 37 CFR 1.121(d).  See Guide for Preparation of Patent Drawings attached.  For example:
a.	37 CFR 1.84(h)(3) states:
Sectional views. The plane upon which a sectional view is taken should be indicated on the view from which the section is cut by a broken line. The ends of the broken line should be designated by Arabic or Roman numerals corresponding to the view number of the sectional view, and should have arrows to indicate the direction of sight. Hatching must be used to indicate section portions of an object, and must be made by regularly spaced oblique parallel lines spaced sufficiently apart to enable the lines to be distinguished without difficulty. Hatching should not impede the clear reading of the reference characters and lead lines. If it is not possible to place reference characters outside the hatched area, the hatching may be broken off wherever reference characters are inserted. Hatching must be at a substantial angle to the surrounding axes or principal lines, preferably 45°. A cross section must be set out and drawn to show all of the materials as they are shown in the view from which the cross section was taken. The parts in cross section must show proper material(s) by hatching with regularly spaced parallel oblique strokes, the space between strokes being chosen on the basis of the total area to be hatched. The various parts of a cross section of the same item should be hatched in the same manner and should accurately and graphically indicate the nature of the material(s) that is illustrated in cross section. The hatching of juxtaposed different elements must be angled in a different way.  (Bold and emphases added)
  
However, the cross sections FIGS. 2-3, 5-10 do not show, e.g., the materials of the knob 30 and coupling member 60 by hatchings.  
must measure
at least .32 cm. (1/8 inch) in height.”  (Emphasis added).  However, e.g., the reference characters 10, 30 and 40 in FIG. 1A are not measured at least 1/8 inch in height;
c.	37 CFR 1.84(l) states:
Character of lines, numbers, and letters. All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views. Lines and strokes of different thicknesses may be used in the same drawing where different thicknesses have a different meaning.

	However, not every line, number, and letter is durable, clean, black, sufficiently dense, dark, uniformly thick, and well-defined (see, e.g., FIG. 1A).  In addition, the weight of all lines and letters in FIGS. 1-10 is not heavy enough to permit adequate reproduction; and/or
d.	37 CFR 1.84(p)(2) states: 
The English alphabet must be used for letters, except where another alphabet is customarily used, such as the Greek alphabet to indicate angles, wavelengths, and mathematical formulas.   (Emphases added).

However, FIG. 4 shows the angle P which is not a Greek alphabet.
2.	The drawings filed on January 21, 2022 are acceptable subject to correction of the informalities indicated above.  In order to avoid abandonment of this application, correction is required in reply to the Office action.  The correction will not be held in abeyance.
Examiner’s Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment
of the issue fee.
2.	Authorization for this Examiner’s amendment was given in an interview with Mr. Matthew Sim on January 31, 2022 and February 3, 2022.
	a.	In the amended specification, paragraph [92], last sentence, change “a predetermined angle P” to - - a predetermined angle α - -; and
b.	The following changes to the drawings have been approved by the Examiner and agreed upon by Applicant: 
(i) add the Greek alphabet β to designate the predetermined angle in original FIG. 4; and
(ii) correct the drawing informalities under 37 CFR 1.84 indicated above.  
In order to avoid abandonment of the application, Applicant must make these above agreed upon drawing changes.
Reasons for Allowance
1.	Claims 1-2, 4, and 6-20 are allowed.
2.	The following is an Examiner’s statement of reasons for allowance: in the context of the specification and the drawings, representative claim 1 is allowed due to the following limitations.  See Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301, 53 USPQ2d 1065, 1069 (Fed. Cir. 1999) cited in MPEP § 2111.01.
	a supporter (50, Spec. ¶ 69) disposed between the knob (30) and the knob ring (40), and coupled to the shaft (20) to connect the knob (30) to the shaft (20); and

a support part (70, Spec. ¶ 69) disposed between the knob ring (40) and the supporter (50), to narrow a gap (A1, amended FIG. 2, amended Spec. ¶ 87) between the knob ring (40) and the supporter (50), 

wherein the support part (70) includes a first support part (72, FIG. 4) protruding from the supporter (50) toward the knob ring (40), and

wherein a plurality of first support parts (72, amended Spec. ¶ 92) are
disposed along an outer circumference of the supporter (50) that has the shaft (20) as a center. (Reference characters, figures, specification paragraphs, bold and emphases added). 

None of the cited references, either alone or in combination, teaches or suggests all of the structural and functional limitations recited in claims 1, 9 and 10.  See MPEP § 2143.03 (A functional limitation must be evaluated and considered, just like any other limitation of the claim, for what it fairly conveys to the person having ordinary skill in the pertinent art in the context in which it is used) and In re Wilson, 424 F.2d 1382, 1385, 165 USPQ 494, 496 (CCPA 1970) (“All words in a claim must be considered in judging the patentability of that claim against the prior art”) also in MPEP § 2143.03.  See also Applicant’s arguments on pp. 11-13 of Am.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
   
Prior Art
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:
a.	Applicant’s corresponding EP 3869104 A1: see European Search Report; 
b.	Pionek et al. (US 20170227231) teaches a knob 110 (¶ 49 et seq.) and a first support part 1804, 1808, 1812, etc. (FIG. 18, ¶ 94); and
c. 	 Choi (US 20160097541) teaches a knob 200 and a first support part 400 (FIG. 4).  
Correspondence
Any inquiry concerning this communication or earlier communications from the Examiner
should be directed to VINH LUONG whose telephone number is (571) 272-7109. The Examiner
can normally be reached from 9:00 AM ET – 5:00 PM ET, Monday-Friday.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINH LUONG/Primary Examiner, Art Unit 3656